Citation Nr: 1535588	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-19 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss disability; entitlement to an increased rating in excess of 10 percent from June 3, 2013; and entitlement to an increased rating in excess of 20 percent from December 15, 2014.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to February 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January 2009 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and Jackson, Mississippi, respectively.  Both matters are now appropriately before the Jackson RO.

An April 2015 rating decision granted a 10 percent evaluation for bilateral hearing loss disability, effective June 3, 2013, and a 20 percent evaluation, effective December 15, 2014.

The Veteran testified before the undersigned Acting Veterans Law Judge at a March 2014 Travel Board hearing.  A copy of the transcript is associated with the claims file.

These matters were remanded by the Board in June 2014 for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to June 3, 2013, the Veteran's hearing loss did not meet the criteria for a compensable disability evaluation.

2.  From June 3, 2013 to December 15, 2014, the Veteran's hearing loss has been manifested by no worse than Level V hearing loss in the right ear and Level III in the left ear.

3.  From December 15, 2014, the Veteran's hearing loss has been manifested by no worse than Level V hearing loss bilaterally.

4.  The Veteran's service-connected bilateral hearing loss disability and tinnitus are rated as 30 percent in combination, and are not sufficient by themselves to preclude him from securing or following any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1. Prior to June 3, 2013, the criteria for a compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).
 
2. From June 3, 2013 to December 15, 2014, the criteria for a disability rating for bilateral hearing loss disability in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014). 

3. From December 15, 2014, the criteria for a disability rating for bilateral hearing loss disability in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014). 
4.  The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.159 , 4.1, 4.16, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded these claims in June 2014.  The Board instructed the RO to: (1) provide the Veteran with appropriate notice for his TDIU claim; (2) obtain a copy of the Veteran's 2013 VA audiological examination; (3) schedule the Veteran for a VA audiological examination; and (4) readjudicate the claims.

VA sent the Veteran a July 2014 notice letter regarding his TDIU claim.  The June 2013 audiological examination was associated with the file.  The Veteran was scheduled for and attended a December 2014 VA audiological examination.  The matters were readjudicated in an April 2015 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VA should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3). 

VA provided the Veteran with adequate notice in March 2008 and October 2008 letters for his bilateral hearing loss disability, and in a separate July 2014 letter for his TDIU claim.  As a result, VA has met its duty to notify.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), identified private medical records, and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 
With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The Veteran was most recently afforded a VA audiological examination in December 2014.  The examination report includes sufficient findings to rate the Veteran's hearing loss disability under the appropriate rating criteria.  In evaluating the adequacy of the examination report, the Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  In the present case, the December 2014 examiner elicited information from the Veteran concerning the functional effects of his disability, and the Veteran has not identified any evidence in the record indicating that there was any prejudice as a result of the examination.  Martinak¸ 21 Vet. App. at 455-56.  Thus, the Board concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to a higher schedular rating for his hearing loss disability during the period under consideration in this appeal.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, there is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III. Increased Rating for Bilateral Hearing Loss Disability

The Veteran seeks an initial compensable rating for bilateral hearing loss disability, prior to June 3, 2013, and an increased rating in excess of 10 percent from June 3, 2013 to December 15, 2014, and an increased rating in excess of 20 percent from December 15, 2014.  The Veteran filed his service connection claim in February 2008.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. 

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. § 4.85(a), (d). Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86. Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz ), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a),(b).





 Period prior to June 3, 2013

After carefully reviewing the evidence of record, the Board finds that for the period prior to June 3, 2013, a compensable rating is not warranted for the Veteran's bilateral hearing loss disability.

A May 2008 VA examination documents pure tone thresholds, in decibels, and speech discrimination results as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
25
30
75
105
59
96
 
LEFT
20
35
85
100
60
96
 

Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of II for both ears.  Application of 38 C.F.R. § 4.85, Table VII, results in a finding indicative of a 0 percent disability evaluation. The pure tone thresholds for the May 2008 examination do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) or 38 C.F.R. § 4.86(b); and as such, those provisions are inapplicable. 

The Board notes an additional audiological examination during this period submitted by the Veteran along with a February 2010 statement.  The audiological examination is not dated, but appears to have been performed in January 2010.  While the examination does document puretone thresholds for the necessary decibel levels, it does not contain findings from a Maryland CNC speech discrimination test.  Under the provisions of 38 C.F.R. § 4.85(a), Maryland CNC speech discrimination test findings are required for rating under VA regulations.  There is an exception to this requirement under 38 C.F.R. § 4.85(c), "when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86."  This exception is not applicable here, and as a result, the findings from this examination are not adequate to rate for a bilateral hearing loss disability.  

Thus, a compensable evaluation for this period is not warranted for this period.

Period from June 3, 2013 to December 15, 2014

At the Veteran's June 2013 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
45
60
95
105+
76
80
 
LEFT
45
50
90
105+
72
84
 

Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of V for the right ear and III for the left ear. Application of 38 C.F.R. § 4.85, Table VII, results in a finding indicative of a 10 percent disability evaluation.  The pure tone thresholds for the June 2013 examination do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) or 38 C.F.R. § 4.86(b); and as such, those provisions are inapplicable. 

Thus, an evaluation in excess of 10 percent for this period is not warranted.

 Period from December 15, 2014

At the Veteran's December 2014 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
45
65
100
105+
79
78
 
LEFT
45
55
95
105+
75
80
 

Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of V for both ears.  Application of 38 C.F.R. § 4.85, Table VII, results in a finding indicative of a 20 percent disability evaluation.  The pure tone thresholds for the December 2014 examination do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) or 38 C.F.R. § 4.86(b); and as such, those provisions are inapplicable. 

Thus, an evaluation in excess of 20 percent for this period is not warranted.

All Periods 

To the extent that the Veteran reports that his acuity is worse than evaluated for any of the three periods listed above, the Board has considered his statements.  This evidence is both competent and credible in regard to reporting worsening hearing acuity.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.

Accordingly, a compensable evaluation prior to June 3, 2013, is not warranted, an evaluation in excess of 10 percent from June 3, 2013, to December 15, 2014, is not warranted, and an evaluation in excess of 20 percent from December 15, 2014, is not warranted. 

IV. Extraschedular Consideration for All Periods

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As noted previously, in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

At the December 2014 VA examination, the Veteran reported that his hearing loss disability does have an impact on his occupation and usual daily activities.  The Veteran explained that his hearing loss causes him difficulty hearing in all situations, "[s]pecifically, he states difficulty understanding exactly what is spoken to him, especially in the presence of background noise."  As a result, the Board finds that the VA examination report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b) .

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the Court's decision in Martinak, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture involves factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers puretone decibel hearing loss and speech discrimination hearing loss.  While the Board notes the functional impact of the Veteran's hearing loss, there is no indication that this amounts to a functional impact that would warrant an extraschedular rating.  Martinak, 21 Vet. App. at 455; Cintron v. West, 13 Vet. App. 251, 259 (1999). 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Regardless, the Board observes that, even if the available schedular evaluation for the Veteran's hearing loss disability were inadequate, which it manifestly is not, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." 

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  As noted above, the Veteran has reported that he has difficulty hearing.  This functional effect caused by the Veteran's hearing loss disability, which the Board does not dispute, does not constitute any exceptional or unusual disability picture warranting consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In this case, the manifestations of the disability are contemplated by the schedular criteria governing hearing loss disability.  Therefore, referral for extra-schedular consideration is not warranted.

V. TDIU

The Veteran is currently in receipt of service connection for a bilateral hearing loss disability, with a 20 percent evaluation, and tinnitus, with a 10 percent evaluation.  His combined rating is 30 percent. 

The Veteran, accordingly, does not meet the threshold schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  However, 38 C.F.R. § 4.16(b) provides that when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), such case may be considered for extra-schedular consideration.

It is the Veteran's contention that he is unable to work due to symptoms related to his service-connected disabilities.  

During the Veteran's most recent December 2014 VA audiological examination, the examiner concluded that the Veteran's hearing loss disability did not preclude him from employment.  He provided the following explanation:

It is this audiologist's opinion that the Veteran would have difficulty hearing in an occupation that included work in a noisy setting or required the Veteran to speak over the telephone.  However, Veteran's current hearing loss would not preclude him from an occupation that included work in a quiet environment.  Therefore, it is this audiologist's opinion that his current hearing loss
does not preclude him from maintaining physical or sedentary employment.

The examiner further concluded that the Veteran's tinnitus had no functional impact on the Veteran's ordinary conditions of daily life, to include the ability to work.

The Board is aware that the Veteran asserts he is unemployable because of his hearing loss disability and tinnitus.  While he is able to describe his perceptions of his symptoms in difficulties in finding work, the question of the extent that a disability impairs employment function is a complex question that is the province of medical professionals, as with the December 2014 report.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In summary, the record does not suggest that the Veteran is unemployable on account of his service-connected disabilities.  Consequently, referral for extra-schedular consideration of the TDIU claim is not warranted.  The preponderance of the evidence is against this claim.  Accordingly, it must be denied.



ORDER

Entitlement to an initial compensable rating for bilateral hearing loss disability; entitlement to an increased rating in excess of 10 percent from June 3, 2013; and entitlement to an increased rating in excess of 20 percent from December 15, 2014 is denied.

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


